Citation Nr: 1413483	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, claimed as a heart condition.

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the United States Army from August 1974 to August 1977, and service in the National Guard from March 1981 to 2008 with various periods of active duty for training (ADT) and inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  The RO last issued a supplemental statement of the case (SSOC) on these claims in 2010.  Since then, additional evidence has been added to the record, but the Veteran's representative waived RO consideration of the new evidence in a February 2014 memorandum. 


FINDINGS OF FACT

1.  The Appellant has been diagnosed with Prinzmetal angina, but she did not have an acute myocardial infarction, cardiac arrest or cerebrovascular accident during a period of inactive duty, and her cardiovascular disability is not the result of an injury or disease incurred in or aggravated by active military service. 

2.  Throughout the rating period on appeal, the Veteran's service-connected right knee disability was manifested by flexion to no worse than 110 degrees with objective evidence of pain; extension to no worse than zero degrees with objective evidence of pain; no additional limitations after repetition; flare-ups with no resulting incapacitation; complaints of pain and instability; no ligament laxity; and X-ray findings of arthritis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013). 

2.  The criteria for an increased disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cardiovascular Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Appellant contends that she has a cardiovascular disability that was caused or aggravated by her service in the National Guard.  Specifically, she avers that her "heart condition" was discovered during a drill weekend in June 2008, when she experienced an episode of Prinzmetal angina.  

The Appellant does not contend, and the medical evidence of record does not support, a finding that her cardiovascular disability is related to her period of active duty from August 1974 to August 1977.  Service treatment records from that period are negative for any signs, symptoms, treatment, or diagnosis of a cardiovascular problem.  Neither the August 1974 enlistment nor the May 1977 separation examination report indicates a history or medical finding of any cardiovascular problems.    

As noted above, the Appellant avers that her cardiovascular disability was caused or aggravated by a period of IADT in the National Guard.  As an initial matter, the Board finds that the Appellant is not a "Veteran" for the purposes of the benefit she seeks, which is based on a period of IADT, because she did not become disabled due to an injury, including acute myocardial infarction, a cardiac arrest, or a CVA, incurred in or aggravated during a period of IADT.  See Donellan v. Shinseki, 24 Vet. App. 167 (2010) (observing that the determination of "veteran" status is a predicate ruling prior to findings of service connection).  

As stated above, the law provides that service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a CVA which occurred during such training.  See 
38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).   

Service connection for a person on IADT is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (holding under then-applicable law that service connection for a myocardial infarction sustained during a period of IADT was not appropriate).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty for training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.       

As here pertaining to the Appellant's period of National Guard service subsequent to separation from active service in August 1977, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Appellant's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ADT or IADT where the claim for benefits is premised on that period of ADT or IADT.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Here, to warrant service connection for a cardiovascular disability (and to establish status as a "Veteran"), the Appellant must show that she became disabled, i.e., that she was diagnosed with a cardiovascular disability, or that the cardiovascular disability manifested during a period of ADT.  Because the nature of the cardiovascular disability for which the Appellant is claiming compensation is classified as a disease rather than an injury, as discussed below, she cannot receive service connection for the cardiovascular disability if it was diagnosed or manifested during a period of IADT.  The Board finds that because the preponderance of the competent and probative evidence of record is against a finding that the Appellant's cardiovascular disability first manifested during a period of ADT, she is not a "Veteran" for the purpose of the cardiovascular disability claim. 

When the Appellant enlisted in the National Guard in March 1981, she checked "no" next to "heart trouble," "pain or pressure in chest," and "palpitation or pounding heart" on her Report of Medical History at her enlistment examination.  She experienced two episodes of chest pain/pressure which were diagnosed as pneumothoraxes (and thus not associated with any cardiovascular disability) in 1986 and 1992.  

At a periodic physical examination in January 1994, she again checked "no" next to "heart trouble," "pain or pressure in chest," and "palpitation or pounding heart" on her Report of Medical History, and clinical evaluation of the heart was marked as normal.    

Private medical records reveal that the first cardiovascular event occurred in January 2006, when the Appellant was admitted to the hospital for chest pain to rule out myocardial infarction.  She gave a history of experiencing several episodes of chest pain in the two weeks prior to her admission, but denied any other cardiovascular history.  The doctors ruled out a myocardial infarction, although a cardiac catheterization revealed single vessel coronary artery disease (CAD).  However, the CAD was not believed to be the cause of the Appellant's chest pain.  She was thus diagnosed with noncardiac chest pain.  

The Appellant experienced an episode of chest pain again in June 2006, and, again, was diagnosed with noncardiac chest pain of undetermined origin.  Her hospital records indicate that this episode of chest pain occurred while watching television.  

In October 2007, the Appellant was again admitted to the hospital for chest pain she experienced while doing some house cleaning.  After a complete cardiovascular work-up, she was diagnosed with Prinzmetal angina.  

In June 2008, the Appellant sought emergency treatment for chest pain, and it was confirmed to be a recurrent episode of Prinzmetal angina.  This particular episode occurred during a period of IADT, as confirmed by a Line of Duty Determination and Statement of Medical Examination and Duty Status on file.  

VA treatment records show ongoing monitoring of the Appellant's CAD and recurrent episodes of chest pain that are not related to the CAD.  

The question before the Board is whether the Appellant's cardiovascular disability, diagnosed as chest pain and Prinzmetal angina, manifested during a period of ADT.  As noted above, the first cardiovascular event occurred in January 2006, and she was first diagnosed with Prinzmetal angina in October 2007.  It does not appear that either of these episodes occurred during a period of ADT.  Indeed, the history provided by the Appellant in January 2006 indicates she experienced chest pain while watching television, and in October 2007, she stated that she first experienced chest pain while cleaning her house.  Therefore, the Appellant's chest pain did not manifest during a period of ADT, or, for that matter, during a period of IADT.  

The Appellant has submitted a line of duty determination, finding that a diagnosis of Prinzmetal angina was incurred during a period of inactive duty training.  Even if it were shown that the claimed cardiovascular disability manifested during a period of IADT, the cardiovascular disability being claimed (chest pain, diagnosed as Prinzmetal angina) is a disease and not an injury, and is thus not subject to service connection.  A precedent opinion of VA's General Counsel  analyzed the meaning of the term "injury" for purposes of active service and cited to previous General Counsel opinions which defined an "injury" as harm from an external trauma, meaning from the application of external force or violence, rather than from a degenerative process.  See VAOPGCPREC 08-2001; published in 66 Fed. Reg. 33310 (2001).  In other words, while the line of duty determination is relevant to her military career and the Department of Defense, the fact that she was found to have incurred a disease during a period of inactive duty training does not qualify her for VA disability benefits.

Based on the foregoing, the Board finds that the claimed cardiovascular disability (chest pain diagnosed as Prinzmetal angina) is not an "injury" within the meaning of 38 U.S.C.A. § 101(24), as it is a condition resulting from internal, non-traumatic causes.  Moreover, the disability being claimed is not an acute myocardial infarction, a cardiac arrest, or a CVA.  Thus, the weight of the evidence indicates that the Appellant did not become disabled due to incurrence or aggravation of an injury during a period of IADT.

In this case, the record of evidence indicates that the Appellant did not incur a cardiovascular disability during a period of active service, including any period of ADT, nor was her cardiovascular disability aggravated during a period of active service.  For these reasons, service connection for a cardiovascular disability must be denied.  As the preponderance of the evidence weighs against the Appellant's claim for service connection for a cardiovascular disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Increased Rating for Right Knee Disability

The Veteran has established veteran status for her period of active duty from 1974 to 1977 and as it relates to her service-connected right knee disability, and will thus be referred to as "Veteran" for the remainder of this decision.  

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In this case, service connection was granted for the right knee disability in a January 2007 rating decision.  An initial 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective from August 28, 2006, the date the Veteran's claim for service connection was received.  

In August 2008, the Veteran filed a claim for an increased rating.  The RO denied the claim in the June 2009 rating decision that is the subject of this appeal.  The Veteran contends that her symptoms - which include range of motion from 0 to 120 degrees with pain, additional loss of motion and functional loss of movement due to pain, and instability - warrant a disability rating higher than 10 percent.   

The Diagnostic Codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  An August 2007 VA physical therapy note indicates the Veteran was ambulating independently without any assistive devices, and that her gait was nonantalgic.  She had full range of motion of the knee with minimal crepitus.  In addition, she had pain with the valgus test, but stability in both knees, and ligament testing was negative.  

An October 2007 VA orthopedic note indicates the Veteran reported difficulty walking over rough terrain, going up and down stairs, sitting in one position for a long period of time, and getting up from a seated position due to her knee pain.  On physical examination, there was no swelling or effusion.  Lachman's, McMurray, and drawer tests were all negative.  There was subpatellar crepitus and pain with inhibition.  X-ray studies showed tricompartmental degenerative changes with medial joint space narrowing.  

The Veteran was afforded a VA examination in January 2009.  She reported knee pain at a level between 6 and 8 out of 10 in severity, as well as stiffness and intermittent swelling.  She also reported flare-ups of pain with prolonged standing more than 20 minutes, but without resulting incapacitation.  She was wearing a right knee brace.  The Veteran denied episodes of dislocation or subluxation, and although she had a permanent profile due to her knee condition, she stated she was self-sufficient in regard to her daily activities.  

On physical examination in January 2009, there was diffuse tenderness with soft tissue swelling.  Lachman and McMurray tests were negative.  Range of motion was from 0 to 110 degrees, with intense pain, and there was patellar grinding.  There was no additional pain or fatigue, weakness, lack of endurance, or incoordination after three repetitions of range of motion, and no change in the range of motion.  However, there was guarding of movement of the knee after repetition.  Gait was antalgic with right lateral shifting and weightbearing predominant on the left lower extremity.  There was no ankylosis.  The VA examiner assessed longstanding right knee degenerative arthritis with patellofemoral pain syndrome which required use of a brace for additional support.  He noted, however, that the antalgic gait started with the inception of left knee pain.

The Veteran was afforded another VA examination in July 2010.  She reported pain, weakness, stiffness, swelling, heat, instability, giving way, locking, fatigability, and lack of endurance in the right knee, but denied flare-ups.  She used a brace to stabilize the knee.  She denied episodes of dislocation and abnormal movement such as popping or locking of the bones.  On physical examination, there was no ankylosis of the knee.  Range of motion was from 0 to 140 degrees during the first through fifth tests of range of motion, with no additional loss of motion after repetition.  Ligament testing was negative, as was McMurray's test.  There was pain after repetition, but no fatigue, weakness, lack of endurance, or incoordination.  There was also painful motion after the first range of motion testing, but no edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  After five range of motion tests, there was pain, fatigue, and lack of endurance, but no weakness or incoordination.  The Veteran had an antalgic gait.  The VA examiner noted that the Veteran was limited to sedentary work, and that she performed activities of daily life with difficulty.

At a VA examination the following month, in August 2010, the Veteran stated that she had difficulty walking, standing as long as she had previously, had experienced more locking episodes, and had difficulty standing to do her dishes.  She had received several steroid injections to the knee with good results, but had seen a private physician who told her she would benefit from a total knee replacement.  She reported giving way, pain, stiffness, weakness, decreased speed of joint motion, weekly locking episodes, and swelling, but denied instability and flare-ups.  She stated she was able to stand for 15 to 30 minutes and able to walk between 1 and 3 miles.  She used a brace intermittently but frequently.  

On physical examination in August 2010, there was edema, heat, tenderness, pain at rest, weakness, and guarding of movement.  There was crepitus, and clicking/snapping, but no grinding and no instability.  There were no patellar or meniscal abnormalities.  Range of motion was from 0 to 120 degrees, with objective evidence of pain, including after repetition.  However, there were no additional limitations after three repetitions of range of motion.  There was no ankylosis.  The VA examiner stated that the knee disability would prevent sports, have severe effects on recreation and exercise, moderate effects on chores, shopping, and driving, and no effects on traveling, feeding, bathing, dressing, toileting, and grooming.   

On the question of whether the Veteran is entitled to a higher disability rating for her right knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

As noted above, the right knee disability is rated at 10 percent under Diagnostic Code 5010, which addresses arthritis due to trauma, substantiated by X-ray findings.  Disabilities under this Diagnostic Code are to be evaluated as degenerative arthritis, which is addressed by Diagnostic Code 5003.  

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under Diagnostic Codes 5010 and 5003 for the right knee disability, including the pain the Veteran has reported.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, X-ray studies have consistently shown arthritis.  However, the Board still finds that the weight of the evidence demonstrates that the criteria for an increased rating under Diagnostic Code 5003 have not been met.  The flexion and extension measurements of the knee do not meet the minimum criteria for a compensable evaluation under Diagnostic Codes 5260 and 5261, respectively.  Flexion has been no worse than 110 degrees with pain, extension has been no worse than 0 degrees with pain (in other words, not limited at all), and the Veteran denied flare-ups at the most recent two VA examinations in 2010.  Moreover, because there is only one major joint involved (the knee), the maximum disability rating available to the Veteran under Diagnostic Code 5003 is 10 percent.  38 C.F.R. § 4.71a.  Thus, an increased disability rating is not possible under Diagnostic Code 5003.

The Board has considered whether any other diagnostic code would allow for a higher disability rating for the Veteran's right knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 110 degrees throughout the rating period on appeal, even with pain and after repetition.  Thus, even taking the Veteran's pain into account, as the criteria for even a noncompensable disability rating under Diagnostic Code 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for the right knee disability for any period, as the currently assigned 10 percent disability rating accounts for the Veteran's painful motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  Id.

In this case, the evidence shows that the Veteran had extension to no worse than zero degrees throughout the rating period on appeal, even with pain and after repetition.  As the criteria for even a noncompensable disability rating under Diagnostic Code 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for the right knee disability for any period.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Next, the Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's right knee disability, manifested by instability.

Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5257 for right knee subluxation or instability.  Although the Veteran has reported instability and giving way of the knee, no ligamentous laxity has been found on examination at any time during the rating period on appeal, and anterior and posterior drawer signs and Lachman's test have been consistently negative.  Thus, in light of the consistently negative findings on ligament testing, the Veteran does not meet the criteria for a higher, 20 percent, disability evaluation under Diagnostic Code 5257, as the instability she reports cannot be characterized as more than slight in severity.  Id.     

Diagnostic Code 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Moreover, there is no indication that the Veteran has undergone such a procedure.  Therefore, Diagnostic Code 5259 does not allow for a higher evaluation for the Veteran's right knee disability.  

Further, Diagnostic Code 5258, which contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, does not apply, as there is no indication of any meniscal abnormalities.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of flexion or extension to even a noncompensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

In this case, as discussed above, no ligamentous laxity has been found on examination at any time during the rating period on appeal.  Thus, although there is X-ray evidence of arthritis, there is no instability of the right knee, and, hence, no basis for separate evaluations under Diagnostic Codes 5003 and 5257.  

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and instability.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 60 degrees, extension limited to 5 degrees, at least moderate instability, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, evaluation under the rating criteria for the knee.

While the Board understands the Veteran's central concern that she has a debilitating right knee disability, it is important for the Veteran to understand that a 10 percent disability evaluation indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation by VA recognizes the Veteran's painful motion, indicating generally a 10 percent reduction in the Veteran's ability to function due to her right knee disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, specifically in light of the noncompensable flexion and extension measurements and negative ligament testing.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased disability rating in excess of 10 percent for the right knee disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's knee disability has manifested in arthritis and limitation of motion, including due to pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability (Diagnostic Codes 5257, 5258, 5259).  In this case, comparing the Veteran's disability level and symptomatology of the knee to the rating schedule, the degree of disability of the knee throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Although the Veteran has noted problems with her service connected disability, she has not indicated that she is unable to work or attend school due to her knee disability (nor does the evidence of record suggest this). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely September 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The Veteran was informed of the requirements needed to establish an increased evaluation for her knee disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected knee disability.  VA provided the Veteran with examinations in January 2009, July 2010, and August 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a cardiovascular disability; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran does not contend that her cardiovascular disability began during or is related to her period of active duty from 1974 to 1977.  Moreover, the Veteran's service treatment records for her single period of active duty are negative for any complaints of or treatment for a cardiovascular disability.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a cardiovascular disability in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no unremitting symptoms of a cardiovascular disability in service and no continuity of symptoms of a cardiovascular disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a cardiovascular disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Further, as discussed in this decision, the weight of the evidence does not demonstrate that the claimed cardiovascular disability manifested during a period of ADT.  Thus, since that is the sole basis for service connection as it relates to periods of ADT in this case and there is ample medical evidence upon which to make that determination, a VA opinion is not necessary to fulfill the duty to assist.  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's cardiovascular disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's cardiovascular disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





[Continued on Next Page]
ORDER

Service connection for a cardiovascular disability is denied.  

An increased disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


